Title: Virginia Delegates to Benjamin Harrison, 28 May 1782
From: Virginia Delegates
To: Harrison, Benjamin



Sr
Philadelphia May 28th 178[2]

The state of News as it respects the action of the French and English Fleets in the West Indies your Excelly. will be informed of by the enclosed Paper, we shall however keep the letter open to add any thing which may occur to throw a light on that important and Interesting event, concerning which we have been under such continued anxiety this fortnight Past.
The letters which came enclosed in your Excellys by last post after having perused attentively, we deliverd to the minister of France and Mister R. Morris. no Answer or Comment on the Contents of either has yet been addressd or communicated to us. Nor have [we] yet urged to either of them an explanation of the subject of [them].
We shall endeavor to investigate the motive and cause of the al[te]ration you mention of the disposition and payment of the stores.
We think it proper to acquaint your Excellency that a letter from Dr. Franklin to Mister R. Morris read in Congress, leads to this knowledge tho not completely[.] it appears therefrom that a loan for the current year has been granted to the United States of —— million of livres and that a deduction has been made of seven hundred thousand livres therefrom on account of Virginia for stores purchased for that state by the ministry of France whereby the state of Virginia becomes debtor to the United States. this appears to us at present to be the act of the ministry in France but from what motive or by whose instigation is not clear to us. When it was determined to sollicit that loan, we can only find that Congress authorized the minister of the war department, of foreign affairs and minister of fina[n]ce to explain to the minister of France the absolute ne[c]essity of such a supply.
We hinted to your Excellency in our last, the distressed and critical state of the financees and the measures which wd. probably be persued by Congress in hopes of exciting the states to all the acti[v]ity and energi they are capable of in that line[.] we have not been mistaken in our Conjecture, and congress has deemd speedy exertions [of] such conseq[u]ence to the welfare of the general cause that altho there is but a bare representtation left, they have come to a resolution to dispatch two of their members to the southern and two to the eastern states charged with an explanation to the Executives and such of the [legislature]s as may be in session of the true state of our finances and the causes leading thereto. They have also orderd an exact state of the loans subsidies and monies rece[iv]ed to be laid before them by the minister of finanance together with an account of their application. Mis[ter] Rutledge and Mr. Clymore are deputed to the south states Mister Root and Mr. Montgomery to the northward the latter set off tomorrow. Letters from Dr. Franklin so late as the 30th. of March last inform us that England is weary of the War—that she appears to want to get out of it if she knew how[—]that she is nevertheless making useless attem[p]ts to withdraw us from France by secret applications to our ministers in Europe at the same time that she is playing the same game by her commissioner here and by secret tho’ fruitless applications to the court of France accompanied by great and advantageous offers to that court which we are informd from another quarter France has noble re[je]cted and has categorically answerd by declaring she will not accept no offer but the independence of the United States. Dr. Franklin also informs us that a Bill is on its passage through the British House of Commons for the Exchange of American Prisoners. it appears that an emissary has been sent to Mr. Adams at the Hague from the British Ministry to sound him relative to peace and to know whether he had any powers from Congress to conclude a truce. A conference was held between the Emissary and him in the Presence of Mr. Adams Secry., and terminated as soon as he received information that there were powers lodged in Europe for treating of a Peace which he said no person in England could ascertain, untill then, altho, he confessd it had been announced in all the Papers of Europe. we have related these facts to you but as many of them are secret in their Nature we trust they will not be divulged, but in such proportion as they may be usefull in opening the Eyes of our Constituents to the Chicane and Duplicity of our Enemy and the firmness and good faith of our Ally—and, as they may stimulate, all ranks to Energetic exertion to obtain the desired object, of an honorable peace in Conjunction with our Illustrious Ally, and Independence. Mr. Adams letter to Dr. Franklin of the 26th of March also informs him that ten or eleven of the Cities of Holland, have declared for our independence and that he expects, that Province, will determine the next day to admit him to an Audience. he says the Picture of England drawn by the above mentiond Emissary from G Britain is for them a Gloomy one We have at length obtaind and herewith send you a copy of the Pennsylvania Act of Assembly you some time ago requested to have
we are with the Greatest respect Yr. Excys. most obedt. serts.
J Madison Jr.Theok. Bland Jr.
